Citation Nr: 1037140	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of a Department of Veteran's Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Veteran appeared before the undersigned Acting Veterans Law Judge 
at a Board videoconference hearing in June 2010.  A transcript of 
the hearing is of record. 

In statements and testimony in June 2007, April 2010 and 
June 2010, the Veteran raised a claim of entitlement to 
service connection for recurrent ear infections.  This 
issue has not yet been adjudicated and is referred back to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

During the June 2010 hearing, the Veteran reported that he 
currently receives treatment at the Philadelphia VA Medical 
Center (VAMC) for his hearing loss disability, and that he was 
most recently treated in about April 2010.  The most recent VA 
treatment record in the claims file is dated in December 2009.  
VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2009).  If no records exist, the VAMC 
should specifically delineate such in a written response.   The 
Veteran also testified that his hearing has worsened since his 
most recent VA examination in November 2009.  VA's duty to assist 
the Veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Reexamination will be requested whenever VA determines that there 
is a need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a) (2009).  Therefore, in this case, remand is 
warranted in order to provide the Veteran with a new VA 
compensation and pension examination.

Moreover, the Veteran contends that the examinations provided by 
VA did not adequately address his hearing loss because they did 
not address his occupational functioning and daily activities.  
VA has revised the Disability Examination Worksheet for 
conducting audiology examinations to include measuring the impact 
of the Veteran's bilateral hearing loss disability on his 
occupational functioning.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 454-55 (2007).  The Secretary of VA, in an internal 
guidance document, reaffirmed the need for VA audiologists to 
describe the effects of a hearing disability on a claimant's 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007).  On remand, the 
examination should include a discussion of the effects of the 
Veteran's current bilateral hearing loss disability on his 
employability.

Accordingly, this case is REMANDED to the AMC for the following 
actions:

1.  A specific search should be conducted 
for records of hearing loss treatment from 
the Philadelphia VAMC dated since December 
2009.  All attempts to procure records 
should be documented in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded an 
audiology examination to ascertain the 
severity of his service-connected bilateral 
hearing loss disability.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  The examination must be conducted 
following the protocol in the most current 
VA's Disability Examination Worksheet for 
VA Audiology Examination.  The examination 
must respond to the instructions contained 
therein.  The examiner must include a 
description of the effects caused by the 
Veteran's hearing loss disability on any 
occupational functioning.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

The examiner should set forth all 
examination findings along with the 
rationale for any conclusions reached.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should re-adjudicate the claim 
for increased rating, including 
consideration of entitlement to an extra-
schedular rating pursuant to 38 C.F.R. § 
3.321(b).  The RO should also consider the 
possibility of "staged" ratings, if 
indicated by facts found.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


